Opinion.
Cooper, J.:
We are of opinion that no error was committed by the refusal of the fourth instruction asked on the part of the defendant,-because, by the second and fifth charges given, the jury was instructed to acquit the accused unless the evidence excluded every reasonable doubt of her guilt. In effect, the fifth charge was the same as the one refused, for if the jury had a reasonable doubt from the evidence that some one other than the prisoner may have committed the offense charged, the same evidence must have raise4 a reasonable doubt as to the guilt of the accused.
Careful examination of the evidence has failed to convince us that more than a suspicion of the guilt of the accused is shown. The evidence against her is not stronger than it would have been against several of the witnesses for the State if they had been charged with the offense and excluded from the witness stand.
*567"While questions of fact are delicate subjects upon which to exercise the revisory power of the court, yet the existence of the power indicates the necessity of its occasional use, and we are constrained to decide that the evidence was insufficient to warrant a conviction.
The judgment is reversed and new trial awarded.